Case 1:20-cr-00241-TFH Document 2 Filed 10/29/20 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
v.

ISMA’IL HAMAD THIAB,
Also known as
“ISMA’EL HAMAD THIAB,”
Also known as
“ISMAA’EEL HAMAD THYAAB,”
Also known as
“ISMAEL HAMAD THAIB
ALKOBYSE,”
Also known as
“ISMAEL HAMAD THIAB AL-
KUBAISI,”
Also known as
“ALI HAMAD THIAB,”
Also known as
“ALI HAMAD ALQUBEISY,”
Also known as
“ALI HAMAD THAIB ALKOBYSE,”
Also known as
“DANIEL JOSEPH BELL,”
Also known as
“ISMAEL ALDULAIMI,”

Defendant.

 

 

CRIMINAL NO.

FILED UNDER SEAL

MOTION AND SUPPORTING MEMORANDUM TO SEAL
INDICTMENT, ARREST WARRANT, AND RELATED PAPERWORK

The United States of America, by its attorney, the United States Attorney for the District
of Columbia, hereby moves the Court pursuant to Fed. R. Crim. P. 6(e)(4) to place under seal until
further order of the Court the Indictment and Arrest Warrant for defendant Isma'il Hamad Thiab,

in the above-captioned case, as well as the Government's Motion to Seal and any order sealing the

aforesaid documents. In support of its motion, the government states as follows:
Case 1:20-cr-00241-TFH Document 2 Filed 10/29/20 Page 2 of 3

1. An Indictment may be sealed pursuant to Rule 6(e)(4) for any legitimate
prosecutorial reason, including, as recognized by the Rule itself, to take the defendant into custody

and bring him or her before the court. See United States v. Michael, 180 F.2d 55, 57 (3d Cir. 1949);

 

see also United States v. Sharpe, 995 F.2d 49 (Sth Cir. 1993); United States v. Southland Corp.,

760 F.2d 1366, 1379-80 (2d Cir. 1985); United States v. Lyles, 593 F.2d 182 (2d Cir. 1979).

2. Earlier today, October 29, 2020, a grand jury returned an Indictment against
defendant Isma'il Hamad Thiab charging him with the following offenses: False Statement in
Application and Use of Passport (18 U.S.C. § 1542), Aggravated Identity Theft (18 U.S.C. §
1028A(a)(1), and Social Security Fraud, (42 U.S.C. § 408(a)(7)(A)Q.

3. Accordingly, the United States submits that under Washington Post v. Robinson,
935 F. 2d 282, 289 n.10 (D.C. Cir. 1991), these facts present an extraordinary situation and a
compelling governmental interest which justify the sealing of the Indictment, the Arrest Warrant,
this Motion, and any Order to Seal, until such time as the defendant is arrested.

4. In addition, the government respectfully moves for the Indictment and Arrest
Warrant to remain sealed -- with the exception that the Government be permitted to disclose the
Indictment, the Arrest Warrant, and the Order to Seal to: (1) appropriate U.S. and foreign law
enforcement officials and other personnel to the extent that such disclosure is in furtherance of the
national security, or efforts to capture or detain the defendants, or to obtain, maintain, or act on
either defendant’s cooperation; (2) the defendants and their counsel, and any others working on
behalf of their counsel in this matter; and (3) the court and court officials in any appropriate district
as necessary to conduct any court proceedings in that district.

5. We further request that the Court’s order permit unsealing of the Indictment, and

2
Case 1:20-cr-00241-TFH Document 2 Filed 10/29/20 Page 3 of 3

any supporting documents and docket entries, and the Arrest Warrant by any United States District
Court Judge or any United States Magistrate Judge, in any district, upon oral motion of the United
States.
CONCLUSION
WHEREFORE, for all the foregoing reasons, the United States of America respectfully
requests that the Court issue an Order sealing (except to the limited extent specified herein) the
Indictment and Arrest Warrant as well as sealing this Motion and the Court’s sealing Order until

further order of this Court. A proposed Order is submitted herewith.

Respectfully submitted,

MICHAEL R. SHERWIN
ACTING UNITED STATES ATTORNEY
New York Bar Number 4444188

By: /s/ Jolie F. Zimmerman
Jolie F. Zimmerman
Assistant United States Attorney
D.C. Bar Number 465110
United States Attorney’s Office
555 Fourth Street, N.W.
Washington, D.C. 20530
202-252-7220
Jolie.Zimmerman@usdoj.gov
October 29, 2020
